
	
		I
		112th CONGRESS
		1st Session
		H. R. 3756
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for interest paid on indebtedness incurred in connection with the
		  purchase of a new automobile or light truck.
	
	
		1.Short titleThis Act may be cited as the
			 Drivers Accelerated Interest
			 Deductibility Act of 2011 or the Drivers AID Act .
		2.FindingsCongress finds the following:
			(1)The economic
			 health and well-being of the United States depends on a strong and resurgent
			 automotive industry. Until 2008, automotive sales historically accounted for
			 approximately 20 percent of all retail spending in the United States, and
			 provided the income and financial security for millions of Americans.
			(2)From June 2006 through May 2008, the
			 seasonally adjusted annual rate of automotive sales ranged from a high of
			 approximately 17,500,000 units in June 2006 to a low of 14,200,000 units in May
			 2008, substantially above the 13,000,000 unit seasonally adjusted annual rate
			 generally regarded to be the indicator of a robust automotive industry.
			(3)Beginning in June 2008 and continuing
			 through the present, the seasonally adjusted annual rate of automotive sales
			 has averaged less than 10,000,000 units and has exceeded that number in only
			 three months and has not in any matched or exceeded the 13,000,000 unit
			 seasonally adjusted annual rate threshold.
			(4)The annual
			 contributions of the automotive new vehicle dealers industry to the national
			 economy are substantial. In 2008, the average sales revenue for the
			 approximately 20,000 new automobile dealers in the United States was
			 $28,800,000 and the total sales of all new-vehicle dealerships in the United
			 States was $576,000,000,000 which constituted 14.6 percent of total retail
			 sales in the United States.
			(5)In 2008, the
			 1,057,500 persons employed in new-vehicle dealerships in the United States, an
			 average of 53 employees per dealership, earned on average $48,963 per year,
			 generating a national payroll of more than $52,000,000,000 and $2,660,000 per
			 dealership and millions more in tax revenue for State and local
			 governments.
			(6)Because a well
			 capitalized, financially sound dealer network is essential to the success of
			 every automobile manufacturer, especially a manufacturer facing economic
			 challenges, preserving the viability of the new-vehicle dealer industry further
			 the national economic interest of the United States.
			(7)Because sales of
			 new vehicles is highly dependent on consumer confidence and the existence of
			 incentives to motivate consumers to purchase a new-vehicle, a reduction in the
			 cost of capital needed to finance the purchase of a new vehicle over a period
			 of years will have a positive effect on the viability of the new-vehicle dealer
			 industry, which in turn will strengthen the automotive manufacturing industry
			 and the national economy.
			(8)Payment of nonmortgage interest payments,
			 such as automobile loan debt, was deductible for Federal income tax purposes
			 for 73 years, from the inception of the Internal Revenue Code in 1913 until
			 Congress ended the deduction in 1986 when the Tax Reform Act of 1986 was
			 passed.
			3.Deduction for interest
			 on indebtedness incurred to acquire a passenger car or light truck
			(a)In
			 generalParagraph (2) of section 163(h) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (E), by striking the period at the end of subparagraph (F) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(G)in the case of the acquisition of a
				qualified vehicle, any qualified vehicle interest if, for the calendar quarter
				preceding the date on which such vehicle is acquired, the average national
				unemployment rate for such quarter is not less than 7
				percent.
					.
			(b)Qualified
			 vehicle interestParagraph (5) of section 163(h) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(5)Qualified
				vehicle interestFor purposes
				of paragraph (2)(G) and this paragraph—
						(A)In
				generalThe term
				qualified vehicle interest means any interest which—
							(i)is
				properly chargeable on indebtedness incurred in acquiring a qualified vehicle,
				and
							(ii)is properly
				allocable to the 36-month period described in subparagraph (B)(ii).
							(B)Limitations
							(i)Dollar
				limitationThe amount of interest taken into account under this
				paragraph (after the application of subparagraph (A)(ii)) with respect to a
				qualified vehicle shall not exceed $5,000.
							(ii)Period
				limitationOnly interest on such indebtedness properly allocable
				to the 36-month period beginning on the date such indebtedness is incurred may
				be taken into account under this paragraph.
							(C)Qualified
				vehicle
							(i)In
				generalThe term
				qualified vehicle means a motor vehicle—
								(I)the original use of which commences with
				the taxpayer,
								(II)which is acquired
				for use by the taxpayer and not for resale,
								(III)with respect to which no payment is made
				under section 1302 of the Consumer Assistance to Recycle and Save Act of
				2009,
								(IV)which is made by
				a manufacturer,
								(V)which is treated
				as a motor vehicle for purposes of title II of the Clean Air Act,
								(VI)which has a gross
				vehicle weight rating of 6,000 pounds or less, and
								(VII)which is a
				passenger automobile or light truck.
								(ii)Motor
				vehicleThe term motor
				vehicle means any vehicle which is manufactured primarily for use on
				public streets, roads, and highways (not including a vehicle operated
				exclusively on a rail or rails) and which has at least 4 wheels.
							(iii)Other
				termsThe terms automobile, passenger
				automobile, light truck, and manufacturer have
				the meanings given such terms in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
							(D)Average national
				unemployment rateThe average
				national unemployment rate for a calendar quarter means the national
				unemployment rate means the average of the monthly national unemployment rates
				for months in the calendar quarter, as reported by the Bureau of Labor
				Statistics, Department of
				Labor.
						.
			(c)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code
			 is amended by inserting before the last sentence the following new
			 paragraph:
				
					(22)Qualified
				vehicle interestThe
				deduction allowed by reason of section
				163(h)(2)(G).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to vehicles acquired on or after January 1, 2011.
			
